Citation Nr: 1812287	
Decision Date: 02/28/18    Archive Date: 03/08/18

DOCKET NO.  14-07 471	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Philadelphia, Pennsylvania


THE ISSUE

Entitlement to service connection for peripheral neuropathy in the bilateral upper and lower extremities, including as due to herbicide exposure.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


WITNESS AT HEARING ON APPEAL

The Veteran (Appellant)


ATTORNEY FOR THE BOARD

E. Choi, Associate Counsel
INTRODUCTION

The Veteran, who is the appellant, served on active duty from May 1968 to November 1969.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a December 2011 rating decision of the RO in Cleveland, Ohio, which in pertinent part, denied service connection for peripheral neuropathy in the bilateral upper and lower extremities.  Jurisdiction over this case is currently with the RO in Philadelphia, Pennsylvania.  

In July 2017, the Veteran testified at a Board Videoconference hearing in Lebanon, Pennsylvania, before the undersigned Veterans Law Judge (VLJ) sitting in Washington, D.C.  A transcript of the hearing has been associated with the electronic file.  The Board has reviewed the electronic file on "Virtual VA" and the Veterans Benefits Management System (VBMS) to ensure a complete review of the evidence in this case.


FINDINGS OF FACT

1.	The Veteran is currently diagnosed with peripheral neuropathy in the bilateral upper and lower extremities.

2.	The Veteran was exposed to herbicide agents during service while stationed in the Republic of Vietnam (Vietnam).

3.	The currently diagnosed peripheral neuropathy in the bilateral upper and lower extremities is the result of exposure to herbicide agents during service.





CONCLUSION OF LAW

Resolving all reasonable doubt in favor of the Veteran, the criteria for service connection for peripheral neuropathy in the bilateral upper and lower extremities have been met.  38 U.S.C. §§ 1110, 1112, 1113, 5103, 5103A, 5107 (2012); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309, 3.313 (2017).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations impose obligations on VA to provide claimants with notice and assistance.  38 U.S.C. §§ 5102, 5103, 5103A, 5107, 5126 (2012); 38 C.F.R. §§ 3.102, 3.159, 3.326(a) (2017).  As the instant decision grants service connection for peripheral neuropathy in the bilateral upper and lower extremities, no further discussion of VA's duties to notify and to assist is necessary.

Service Connection for Peripheral Neuropathy

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active service.  38 U.S.C. § 1110; 38 C.F.R. § 3.303(a).  Service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).  Service connection generally requires (1) medical evidence of a current disability; (2) medical or, in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) medical evidence of a nexus between the claimed in-service disease or injury and the current disability.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).

The Veteran is currently diagnosed with peripheral neuropathy in the upper and lower extremities (an organic disease of the nervous system) which is listed as a "chronic disease" under 38 C.F.R. § 3.309(a); therefore, the presumptive provisions of 38 C.F.R. § 3.303(b) for "chronic" in-service symptoms and "continuous" post-service symptoms apply.  Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).  

Where the evidence shows a "chronic disease" in service or "continuity of symptoms" after service, the disease shall be presumed to have been incurred in service.  For the showing of "chronic" disease in service, there is required a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time.  With chronic disease as such in service, subsequent manifestations of the same chronic disease at any later date, however remote, are service-connected, unless clearly attributable to intercurrent causes.  If a condition noted during service is not shown to be chronic, then generally, a showing of "continuity of symptoms" after service is required for service connection.  38 C.F.R. § 3.303(b).

Additionally, where a veteran served ninety days or more of active service, and certain chronic diseases, such as peripheral neuropathy (an organic disease of the nervous system), become manifest to a degree of 10 percent or more within one year after the date of separation from such service, such disease shall be presumed to have been incurred in service, even though there is no evidence of such disease during the period of service.  38 C.F.R. §§ 3.307, 3.309(a).  While the disease need not be diagnosed within the presumption period, it must be shown, by acceptable lay or medical evidence, that there were characteristic manifestations of the disease to the required degree during that time.  Id.

Service connection may also be granted on a presumptive basis for certain diseases associated with exposure to certain herbicide agents, even though there is no record of such disease during service, if they manifest to a compensable degree any time after service, in a veteran who had active military, naval, or air service for at least 90 days, during the period beginning on January 9, 1962 and ending on May 7, 1975, in the Republic of Vietnam, including the waters offshore, and other locations if the conditions of service involved duty or visitation in Vietnam.  38 U.S.C. § 1116 (2012); 38 C.F.R. §§ 3.307, 3.309(e), 3.313 (2017).  This presumption may be rebutted by affirmative evidence to the contrary.  38 U.S.C. § 1113 (2012); 38 C.F.R. §§ 3.307, 3.309.

The following diseases are deemed associated with herbicide exposure under VA law: AL amyloidosis, Chloracne or other acneform disease consistent with chloracne, Type 2 diabetes (also known as Type II diabetes mellitus or adult-onset diabetes), Hodgkin's disease, Ischemic heart disease (including, but not limited to, acute, subacute, and old myocardial infarction; atherosclerotic cardiovascular disease including coronary artery disease (including coronary spasm) and coronary bypass surgery; and stable, unstable and Prinzmetal's angina), all chronic B-cell leukemias (including, but not limited to, hairy-cell leukemia and chronic lymphocytic leukemia), Multiple myeloma, Non-Hodgkin's lymphoma, Parkinson's disease, early onset peripheral neuropathy, Porphyria cutanea tarda, Prostate cancer, Respiratory cancers (cancer of the lung, bronchus, larynx, or trachea), and Soft-tissue sarcoma (other than osteosarcoma, chondrosarcoma, Kaposi's sarcoma, or mesothelioma).  38 C.F.R. § 3.309(e).  Accordingly, peripheral neuropathy is a disease for which presumptive service connection based on exposure to herbicides may be granted.  Id.  

Notwithstanding the foregoing presumption provisions for herbicide exposure, a claimant is not precluded from establishing service connection with proof of direct causation.  Combee v. Brown, 34 F.3d 1039, 1042 (Fed. Cir. 1994); see also Ramey v. Gober, 120 F.3d 1239, 1247-48 (Fed. Cir. 1997), aff'g Ramey v. Brown, 9 Vet. App. 40 (1996); Brock v. Brown, 10 Vet. App. 155, 160-61 (1997).

In this case, the Veteran asserts that symptoms of peripheral neuropathy in the lower extremities had its onset during service in Vietnam, and continued since service separation.  The Veteran reported that he later started experiencing symptoms of peripheral neuropathy in the upper extremities in approximately 1983.  See December 2010 VA examination report; July 2017 Board hearing transcript.

Initially, the Board finds that the Veteran is currently diagnosed with peripheral neuropathy in the upper and lower extremities.  A May 2014 VA treatment record shows the VA provider's assessment that the peripheral neuropathy was progressing in both hands and feet with symptoms of numbness and neuropathic pain.

Next, the Board finds that during service, the Veteran served in the Republic of Vietnam, so is presumed to have been exposed to the herbicide Agent Orange.  Military personnel records show the Veteran was stationed in Vietnam from November 1968 to July 1969 and engaged in combat operations.

Finally, after a review of all the evidence of record, both lay and medical, the Board finds that the evidence is at least in equipoise as to whether the currently diagnosed peripheral neuropathy in the bilateral upper and lower extremities is related to the in-service herbicide exposure.  In December 2010, a VA examiner wrote that an opinion as to whether peripheral neuropathy of the bilateral lower extremities is related to service cannot be provided without resorting to mere speculation.  A January 2015 VA examination report reflects the VA examiner found no evidence of early onset peripheral neuropathy during service or within one year of service separation.  In a July 2015 opinion, based only on review of the claims file, a VA examiner opined that it is less likely than not that the Veteran's peripheral neuropathy had its onset within one year of service separation based on the lack of objective evidence showing treatment or diagnoses for peripheral neuropathy within one year of service discharge.  None of the VA examiners considered some of the favorable evidence of record, discussed below, including whether the peripheral neuropathy is related to herbicide exposure, regardless of when peripheral neuropathy actually had its onset; therefore, the statement did not offer an opinion or the purported opinions were not  based on accurate factual assumption of lower extremity symptoms beginning during service.  See Reonal v. Brown, 5 Vet. App. 458, 461 (1993) (holding that an opinion based upon an inaccurate factual premise has no probative value).  As such, the Board finds that the above VA medical opinions are of minimal probative value.


The favorable evidence of record includes the May 2014 VA treatment record reflecting progressive peripheral neuropathy in the hands and feet, which also shows the VA provider's assessment that the etiology of the neuropathy is unclear.

Additionally, multiple private treatment records tend to support a finding that the peripheral neuropathy in the upper and lower extremities was the result of herbicide exposure during service.  A January 2014 private treatment record reflects that other causes of the Veteran's peripheral neuropathy had been ruled out, leaving exposure to Agent Orange to be the possible cause.  In a subsequent July 2017 opinion letter to VA, the private physician opined that it is as likely as not that the Veteran's peripheral neuropathy was the result of herbicide exposure.  In the July 2017 opinion, the private provider explained that the Veteran had complained of numbness and pain in both feet for many years and that a December 2009 EMG revealed a moderate degree of neuropathy.  The examiner further reasoned that the Veteran showed no signs of radiculopathy, is not a diabetic, does not have uncontrolled hypertension, and does not have peripheral vascular disease.  

Although the private provider stated that there is no test that could definitively prove the exact etiology of the peripheral neuropathy, because other causes for the neuropathy have been ruled out, it is as likely as not that the neuropathy was caused by exposure to Agent Orange.  Given that the private provider has a long history of treating the Veteran and is personally familiar with the Veteran's medical history, the Board finds that the July 2017 private medical opinion is based on a factually accurate history, so is probative in establishing that the currently diagnosed peripheral neuropathy in the upper and lower extremities is the result of herbicide exposure during active service.  


Based on the foregoing, and resolving reasonable doubt in favor of the Veteran, the Board finds that the criteria for service connection for peripheral neuropathy in the bilateral upper and lower extremities have been met.  38 U.S.C. § 5107; 38 C.F.R. § 3.102.  


ORDER

Service connection for peripheral neuropathy in the upper and lower extremities is granted.





____________________________________________
J. PARKER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


